10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

a5

26

27

28

Case 2:19-cr-00071-ODW

|
Document 1. Filed:02/08/19

Page 1o0f 26 Page ID #:1

duj8 or
taj tB 5..]
Clepy a PH hi 59
CENT > DiS ta,
as 1S] apt SCD
. LOs SHGE Mi PA ik r
mY t
a ee

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

January 2019 Grand Jury

Or PD AANT 1 OW
UNITED STATES OF AMERICA, RY NO byoe YW F °
Plaintiff, INDICTMENT
v. [18 U.S.C. § 371: Conspiracy; 18
U.S.C. § 875(c): Threats to Injure
TIMOTHY DALTON VAUGHN, in Interstate Commerce; 18 U.S.C.
aka “wantedbyfeds,” § 844(e): Interstate Threats
aka “Wanted,” Involving Explosives; 18 U.S.C.
aka “Hacker R_US,” § 1030(a) (5) (A), (c) (4) (B) (4),
aka “HDGZero,” (c) (4) (A) (i) (I) : Intentionally
aka “Xavier Farbel,” Damaging a Computer by Knowing
GEORGE DUKE-COHAN, Transmission; 18 U.S.C.
aka “7R1D3N7,” § 1030(a) (7) (A), (e) (3) (A):

 

 

 

 

 

aka “Opticz,” Interstate Threat to Damage a
aka “P13x13t,” Protected Computer with Intent to
aka “DigitalCrimes, ” Extort; 18 U.S.C. § 2(a): Aiding
and Abetting]
Defendants.
The Grand Jury charges:
COUNT ONE
[18 U.S.C. § 371]
A. INTRODUCTORY ALLEGATIONS
1. At all times relevant to this Indictment:
a. Apophis Squad was a collective of computer hackers and

swatters and other individuals located throughout the world,

 
10

1i

12

13

14

15

16

17

18

19

20

a1

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00071-ODW Document1 Filed 02/08/19 Page 2 of 26 Page ID #:2

including the United States (“U.S.”), that conducted cyber and
swatting attacks against individuals and entities including school
districts in the U.S. and the United Kingdom (“U.K.”). These attacks
included, among other things, the dissemination of bomb and school -
shooting threats designed to cause fear of imminent danger and did
cause the closure of hundreds of schools on two continents on
multiple occasions.

b. Defendant TIMOTHY DALTON VAUGHN, also known as (“aka”)
“wantedbyfeds,” aka “Wanted,” aka “Hacker_R_US,” aka “HDGZero,” aka
“Xavier Farbel” (“VAUGHN”) resided in, and was located in Winston-
Salem, North Carolina. Defendant VAUGHN was a member of Apophis
Squad who used the Twitter handles @wantedbyfeds and @Hacker_R_US,
and also shared the Twitter handles @ApophisSquad and @apophissquadv2
with the other members of Apophis Squad, including defendant GEORGE
DUKE - COHAN .

Cc. Defendant GEORGE DUKE-COHAN, aka “7R1D3N7," aka
“Opticz,” aka “P13x13t,"” aka “DigitalCrimes” (“DUKE-COHAN”) resided
in, and was located in Hertfordshire, U.K. Defendant DUKE-COHAN was
a member of Apophis Squad who used the Twitter handles @7R1D3N7,
@DigitalCrimes, @opticz, and @P13x13t, and also shared the Twitter
handles @ApophisSquad and @apophissquadv2 with the other members of
Apophis Squad, including defendant VAUGHN.

d. Unindicted Co-Conspirator 1, aka “PartialDuplex,”
resided in, and was located in Hampshire, U.K. Unindicted Co-
Conspirator 1 was a member of Apophis Squad who used the Twitter
handle @PartialDuplex.

e. Twitter was an online social networking service on
which users publicly post and interact with messages known as tweets.

2

 
10

11

12

13

14

15

16

17

18

139

20

al

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00071-ODW Document1 Filed 02/08/19 Page 30f 26 Page ID #:3

Twitter users could also send private messages (called “Direct
Messages” or “DMs”) to one another.

i. A Twitter “handle” was the name a user selected
to use on Twitter, preceded by the “@” symbol.

ii. When publishing a tweet, the user had an option
to “tag” another user by inserting the user's Twitter handle, which
would alert the tagged user to the existence of the tweet.

£. ProtonMail was a Switzerland-based email provider
which offered secure encrypted email accounts.

2. The following definitions apply to this Indictment:

a. A “Distributed Denial of Service attack” or “DDoS
attack” was a type of malicious computer activity by which an
attacker causes a network of computers to “flood” a victim computer
with large amounts of data or specific commands. As a result, the
victim computer is unable to handle legitimate network traffic and
legitimate users are denied the services of the computer. Depending
on the type and strength of the DDoS attack, the victim computer and
its network may become completely disabled and unable to perform
their intended functions without significant repair.

b. “Swatting” was the action or practice of harassing a
victim by deceiving the victim or an emergency service into sending
or causing to be sent police and emergency service response teams to
the victim’s location, often by making a false report of a serious
law enforcement emergency such as a murder or bomb situation at the
vietim’s location to trigger the deployment of the response teams.

Cc. “Spoofing” was the creation of email messages with a

forged, faked, or otherwise inauthentic sender address.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00071-ODW Document1 Filed 02/08/19 Page 4of26 Page ID #:4

d. “Catfishing” was a type of deceptive activity whereby
a person would create a fake identity and/or social media presence on
the internet in order to target a specific victim or victims for
deception.

e. “Doxing” or “doxxing” was the publication of a
person’s personal information, usually including their true name and.
contact information.

B. OBJECTS OF THE CONSPIRACY

3. Beginning on a date unknown to the Grand Jury but no later
than January 2018, and continuing through on or about August 31,
2018, in Los Angeles, Orange, and Riverside Counties, within the
Central District of California, and elsewhere, defendants VAUGHN and
DUKE-COHAN, together with Unindicted Co-Conspirator 1 and others
known and unknown to the Grand Jury, knowingly combined, conspired,
and agreed to commit the following crimes:

a. threats to injure in interstate commerce, in violation
of Title 18, United States Code, Section 875(c);

b. conveying false information concerning the use of an
explosive device, in violation of Title 18, United States Code,
Section 844(e); and

c. intentionally damaging a computer by knowing
transmission, in violation of Title 18, United States Code, Section
1030 (a) (5) (A).
on MANNER AND MEANS OF THE CONSPIRACY

4. The objects of the conspiracy were carried out, and to be
carried out, in substance, as follows:

a. Using Internet communication applications such as
Discord and Internet Relay Chat (“IRC”) rooms, defendants VAUGHN and

4

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cr-00071-ODW Document1 Filed 02/08/19 Page 5of26 Page ID #:5

DUKE-COHAN and the other members of Apophis Squad, including
Unindicted Co-Conspirator 1, would plan to and would send emails
containing bomb and school-shooting threats to hundreds of school
districts in the U.S. and the U.K., knowing that those threats were
false and with knowledge that the emails would be viewed as threats.

b. For some of the threats, defendants VAUGHN and DUKE-
COHAN and the other members of Apophis Squad, including Unindicted
Co-Conspirator 1, would spoof email addresses to make it appear as if
the bomb and school-shooting threats were sent by other entities such
as the mayor of London, VeltPVP, and Zonix.

a. Defendants VAUGHN and DUKE-COHAN and the other members
of Apophis Squad, including Unindicted Co-Conspirator 1, would DDos
or deface the websites of entities with which they were displeased.
D. OVERT ACTS

5. On or about the following dates, in furtherance of the
conspiracy, and to accomplish its objects, defendants VAUGHN and
DUKE-COHAN, as well as Unindicted Co-Conspirator 1 and others known
and unknown to the Grand Jury, committed and caused others to commit
the following overt acts, among others, in the Central District of
California, and elsewhere:

Overt Act No. 1: In or about January 2018, defendants VAUGHN
and DUKE-COHAN and the other members of Apophis Squad defaced the
website of Colombian university Colegio Nueva Granada (“CNG”),
www.cng.edu.

Overt Act No. 2: On or about January 14, 2018, defendant
VAUGHN DDoSed the website belonging to Hoonigan Industries, located
in Long Beach, California (hoonigan.com), for approximately three
days during which the website was rendered inoperable.

5

 
10

11

12

13

14

15

16

17

18

19

20

ai

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00071-ODW Document1 Filed 02/08/19 Page 6 of 26 Page ID #:6

Overt Act No. 3: On or about January 15, 2018, defendant
VAUGHN bragged in an IRC chat room that he had DDoSed hoonigan.com.

Overt Act No. 4: On or about January 28, 2018, defendant
DUKE-COHAN called the Federal Bureau of Investigation’s (“FBI's”)
Omaha, Nebraska Field Office (“FBI Omaha”) and asked the operator if
defendant DUKE-COHAN should pack an Ebola or anthrax dispersal weapon
to deploy in the lobby of the FBI, and when the operator did not
respond, defendant DUKE-COHAN threatened to rape and kill the
operator’s wife.

Overt Act No. 5: A few hours later, on or about January 28,
2018, defendant DUKE-COHAN called FBI Omaha again and claimed he was
going to set off a pipe bomb at Los Angeles International Airport
(“LAX”) on July 4, 2018; was going to set off a bomb at his school on
January 29, 2018, because he was too excited to wait; claimed
responsibility for hacking a Colombian university; and said he was
going to go stab his mother.

Overt Act No. 6: On or about January 29, 2018, defendant
DUKE-COHAN, through a public posting using the Twitter handle
@7R1D3N7, took credit for the defacement of CNG’s website.

Overt Act No. 7: On or about January 29, 2018, defendant
DUKE-COHAN, through a public posting using the Twitter handle
@7R1D3N7, posted a screenshot of cng.edu with a picture of Adolf
Hitler holding a sign with the words “YOU ARE HACKED” with the text
that CNG’s website had been “Hacked by APOPHIS SQUAD - OFFICIAL
APOPHIS SQUAD HACK” and “KEEP THIS UP OR PEOPLE DIE! HAHA LAX 4TH
July BOMB!”

Overt Act No. 8: On or about January 29, 2018, defendant
DUKE-COHAN, through a public posting using the Twitter handle

6

 
10

il

12

13

14

15

16

L7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00071-ODW Document1 Filed 02/08/19 Page 7 of 26 Page ID #:7

@7R1D3N7, stated: “Will they ever learn good SEC[URITY]....I ama

skid.... do not hak me! Cng.edu < PWN DB leaked.

(Jake DAVIS LEFT EYE) @briankrebs @FBIOmaha told you I hacked them!”
Overt Act No. 9: On or about January 30, 2018, defendant

VAUGHN, using the Twitter handle @wantedbyfeds, stated to another

Twitter user that he was catfishing a man in Cottondale, Florida.

Overt Act No. 10: On or about January 30, 2018, defendant

 

DUKE-COHAN, assisted by defendant VAUGHN (who was communicating with
defendant DUKE-COHAN during the call), and posing as “Jake Davis”
from Cottondale, Florida, called FBI Omaha and took credit on behalf
of Apophis Squad for the CNG defacement.

Overt Act No. 11: Between on or about March 16 and 19, 2018,

 

defendants VAUGHN and DUKE-COHAN, together with Co-Conspirator 1 and
the other members of Apophis Squad, sent emails appearing to be sent
by VeltPVP, a company that hosts player versus player Minecraft game
servers, to hundreds of schools in the U.K. in both English and
Arabic threatening that a student had been sent to the school with a
bomb that would detonate in three hours unless $5,000 USD was sent to

VeltPVP.

Overt Act No. 12: On or about March 19, 2018, defendant DUKE-

 

COHAN, through a public posting using the Twitter handle
@ApophisSquad, stated: “We hope everyone in the UK enjoyed our email.
Thanks to all who participated in this event,” and signed it with his

moniker, P13x13t.

Overt Act No. 13: On or about March 28, 2018, defendant DUKE-

 

COHAN, together with the other members of Apophis Squad, sent emails
on behalf of Apophis Squad signed with defendant DUKE-COHAN’s
moniker, P13xl3t, threatening that a car would drive into as many

7

 
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00071-ODW Document1 Filed 02/08/19 Page 8 of 26 Page ID #:8

students as possible as they exited the school, and if the school
tried to evacuate the driver would shoot.

Overt Act No. 14: On or about March 28, 2018, defendant DUKE-

 

COHAN, through a public posting using the Twitter handle
@ApophisSquad, stated: “Schools out for the DAY! Hope all you HARD
working students get our emails. Do not panic... they are fake... we
think,” and signed it with his moniker, P13x13t.

Overt Act No. 15: In or about April 2018, defendant VAUGHN

 

compiled a list of U.S. school districts and their email addresses
and sent the list to defendant DUKE-COHAN.

Overt Act No. 16: On or about April 8, 2018, defendant DUKE-

 

COHAN, through a public posting using the Twitter handle
@ApophisSquad, stated: “We are holding off on UK schools till they
are ALL back from holiday. We are still on track for the US.”

Overt Act No. 17: On or about April 8, 2018, defendant DUKE-

 

COHAN, through a public posting using the Twitter handle
@ApophisSquad, stated: “Shit, we sent the emails to early. Our bad
on that one we were testing and we used the wrong list for the
test..... We would like to say sorry for the small amount of evacs
this has caused. We will aim to fix this soon!”

Overt Act No. 18: On or about April 8, 2018, defendant DUKE-

 

COHAN, through a public posting using the Twitter handle
@ApophisSquad, stated: “The CEO of @ZonixUS and the developers took
the option to make fun of us. All players + staff will now be the
target of Doxing & Swatting. All email fallout is now pointed at
Zonix and will soon not be a server,” and tagged the Twitter user

with the handle @cbrady350.

 
10

iL

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00071-ODW Document1 Filed 02/08/19 Page 9of26 Page ID #:9

Overt Act No. 19: On or about April 8 and 9, 2018, defendant

 

DUKE-COHAN, together with the other members of Apophis Squad, sent
emails appearing to be sent by Apophis Squad with a reply email
address to Zonix, a company that hosts player versus player Minecraft
video game servers, to school districts in the U.S. -- including
school districts in El Segundo, Mission Viejo, Tustin, Garden Grove,
Santa Ana, Redlands, Jurupa Valley, Riverside, Chino, and Lompoc,
within the Central District of California -- threatening that a
bullied student was coming to school with three bombs and a .22-
caliber handgun to shoot any staff or student member.

Overt Act No. 20: On or about April 10, 2018, defendant VAUGHN

 

created an IRC chat room with the description “feds.apophissquad.xyz
Powered by School Shootings and Bomb Threats,” in which he
communicated with defendant DUKE-COHAN and Unindicted Co-Conspirator

1.

Overt Act No. 21: On or about April 10, 2018, defendant DUKE-

 

COHAN participated in an interview moderated by the individual using
the email cbrady350@gmail.com and stated that he uses the monikers
P13x13t and 7R1D3N7; gave a “shout-out” for the @apophissquadv2
Twitter handle; stated that he and the other members of Apophis Squad
had accidentally sent the threat emails from April 8 and 9, 2018,
early to a small number of schools; and stated that Apophis Squad was
planning on “leaking the U.S. military database.”

Overt Act No. 22: On or about April 11, 2018, defendant VAUGHN

 

bragged to an individual named Jason in an IRC chat room: “[Wle have
hit more then 2k schools. 400+ in uk. 2k+ in us. more stuff coming

Friday.”

 
10

11

12

13

14

15

16

17

18

19

/20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00071-ODW Document1 Filed 02/08/19 Page 10 of 26 Page ID #:10

Overt Act No. 23: On or about April 12 and 13, 2018,

 

defendants VAUGHN and DUKE-COHAN, together with Co-Conspirator 1 and
the other members of Apophis Squad, sent emails appearing to be sent
by Apophis Squad from Mineplex, a company that hosts player versus
player Minecraft video game servers, to school districts in the U.S.
and the U.K. -- including school districts in Burbank, El Segundo, La
Verne, Anaheim, La Habra, Huntington Beach, Fullerton, Tustin,
Riverside, Fillmore, Santa Maria, and Lompoc, within the Central
District of California -- threatening that a student with two bombs
made of ammonium nitrate/fuel oil (“ANFO”) would go to school and set
off the bombs, and included a photograph of a plastic bottle ANFO

bomb.

Overt Act No. 24: On or about April 12, 2018, defendant DUKE-

 

COHAN, through a public posting using the Twitter handle
@apophissquadv2, retweeted a tweet about the school bomb threat,
which included the photograph of the plastic bottle ANFO bomb.

Overt Act No. 25: On or about April 12, 2018, defendant DUKE-

 

COHAN, through a public posting using the Twitter handle
@apophissquadv2, stated: “Email scraping has just hit 52k emails
found, UK & U.S! We got our servers ready but do you? Just think
24k to the UK clear 400 schools, 1k to the U.S closed like 30... 52k is

just going to be MEMES.

Overt Act No. 26: On or about April 12, 2018, defendant DUKE-

 

COHAN, through a public posting using the Twitter handle
@apophissquadv2, stated: “We take request for school clear outs /
lockdowns. If you want to SKIP a lesson? Maybe not do that exam?

Email us your school: apophissquad@tuta.io we do it free & easy.”

10

 
LO

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00071-ODW Document1 Filed 02/08/19 Page 11o0f26 Page ID #:11

Overt Act No. 27: On or about April 12, 2018, defendant DUKE-

 

COHAN, through a public posting using the Twitter handle
@apophissquadv2, stated: “Tango down ~ U.S + UK Schools We are
Apophis Squad and we are HERE to stay! We 100% going dark now... Hope
the U.S and UK enjoy it, if we get arrested then oops we must of

messed up at some point.”

Overt Act No. 28: On or about April 12, 2018, defendant DUKE-

 

COHAN told defendant VAUGHN to “go get a fuck ton of US school
emails! ONLY US schools this time. nothing else. UNDERSTAND THAT.
NOTHING ELSE,” to which defendant VAUGHN replied, “will do.”

Overt Act No. 29: On or about April 13, 2018, defendant DUKE-

 

COHAN called FBI Omaha, identified himself as the caller who had
previously threatened to rape the operator’s wife, reiterated his
bomb threat on LAX, and asked questions about the bomb threats made
on U.S. schools.

Overt Act No. 30: On or about April 13, 2018, defendant DUKE-

 

COHAN, through a public posting using the Twitter handle
@apophissquadv2, stated: “We are OPEN for request for school
lockdowns / evacs. Send us your request to apophissquad@tuta.io
(FREE) .”

Overt Act-No. 31: On or about April 15, 2018, defendant DUKE-

 

COHAN, through a public posting using the Twitter handle
@apophissquadv2, posted a screenshot of a live web chat between him
and the Hertfordshire Police in the U.K., in which he stated: “You
have not caught any of us and we plan on hitting the UK & US schools
today *Tmr*,” and clarified that “we” meant Apophis Squad.

Overt Act No. 32: On or about April 15, 2018, defendant DUKE-

 

COHAN, through a public posting using the Twitter handle

11

 
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00071-ODW Document1 Filed 02/08/19 Page 12 of 26 Page ID #:12

@apophissquadv2, stated: “We plan on hitting as many schools as we
can on Monday! We hope anyone that just wants to have a day off or
maybe get out of the math test you have! Will email us any schools
we are working hard on getting 100k emails!”

Overt Act No. 33: On or about April 15, 2018, defendant DUKE-

 

COHAN, through a public posting using the Twitter handle
@apophissquadv2, stated: “This is how we get in the mood before we
build our bombs & send the emails,” and included a link to the song

labeled “Foster The People Pumped Up Kicks columbine

Overt Act No. 34: On or about April 17, 2018, defendant VAUGHN

 

possessed a copy of the image of the plastic bottle ANFO bomb on his

computer.

Overt Act No. 35: On or about May 5, 2018, defendant DUKE-

 

COHAN, through a public posting using the Twitter handle
@apophissquadv2, stated: “Request open for schools! Email us or DM
us. Send in dem emails! WE BACK BOIS!”

Overt Act No. 36: On or about May 7, 2018, defendant DUKE-

 

COHAN, through a public posting using the Twitter handle
@apophissquadv2, stated: “Little hint in the email \‘APS\'’ is used,
stand for Apophis Squad if the media did not know.”

Overt Act No. 37: On or about May 7 and 8, 2018, defendants

 

VAUGHN and DUKE-COHAN, together with the other members of Apophis
Squad, sent emails to school districts in the U.S. and the U.K. --
including school districts in Beverly Hills, Redondo Beach, Glendora,
La Verne, Mission Viejo, and Thermal, within the Central District of
California -- appearing to be sent by either the Director-General of
the U.K.’s National Crime Agency (“NCA”) or the Chief Executive
Officer of the U.K.'’s Marz Media, and threatening that three bombs

12

 
10

11°

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00071-ODW Document1 Filed 02/08/19 Page 13 of 26 Page ID #:13

placed under school transport vehicles and one in the school would
explode unless $5,000 USD was paid to cbrady350@gmail.com.

Overt Act No. 38: On or about May 8, 2018, defendant DUKE-

 

COHAN, through a public posting using the Twitter handle
@apophissquadv2, stated: “Oops @cbrady350 you about to get $5,000 USD
in ur paypal! HEHEHE Better pay up bois or school could go BOOM!”

Overt Act No. 39: On or about May 8, 2018, defendant DUKE-

 

COHAN, through a public posting using the Twitter handle
@apophissquadv2, stated: “First Email work. Now we wait for the
second to work its magic.”

Overt Act No. 40: On or about June 26, 2018, defendants VAUGHN

 

and DUKE-COHAN, and the other members of Apophis Squad, sent emails
signed “APS” to school districts in the U.S. and the U.K. --
including school districts in Buena Park and Santa Paula, within the
Central District of California -- appearing to be sent from the mayor
of London threatening that two rocket-propelled grenade (“RPG”) heads
placed under two school buses and four land mines placed on the
sports field and around its entrance would detonate unless school was
cancelled because they are “not happy” with the way that the schools
“let these boys and girls dress and not worship Alah the God” and
allow girls to be educated.

Overt Act No. 41: On or about June 26, 2018, defendant DUKE-

 

COHAN, through a public posting using the Twitter handle
@apophissquadv2, tweeted at the mayor of London: ‘Hit us up when you
wish to comment on why you sent bomb threats? Apophis Team is BACK,”

and tagged defendant VAUGHN’s Twitter handle @Hacker_R_US.

13

 
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00071-ODW Document1 Filed 02/08/19 Page 14 o0f 26 Page ID #:14

Overt Act No. 42: On or about June 27, 2018, defendants VAUGHN

 

and DUKE-COHAN, on behalf of Apophis Squad, began a week-long DDos
attack on the computer servers of ProtonMail.

Overt Act No. 43: On or about June 27, 2018, defendant DUKE-

 

COHAN, through a public posting using the Twitter handle
@apophissquadv2, tweeted at @ProtonMail: “SHIT DDOS PROT [ECTION] !!!
@ProtonMailHelp your website is DOWN!!! Can’t take 200gbps SSDP

attack. LOL!!! 1"

Overt Act No. 44: On or about June 27, 2018, defendant DUKE-

 

COHAN, through a public posting using the Twitter handle
@apophissquadv2, tweeted at the Chief Technology Officer of
ProtonMail: “Say sorry for calling us clowns and we will allow your

network backup!”

Overt Act No. 45: On or about June 28, 2018, defendant DUKE-

 

COHAN, through a public posting using the Twitter handle
@apophissquadv2, tweeted at ProtonMail: “We will down your network no
matter who your with. . . . [W]ait till you leave and then we will
strike and it will HURT!!!”

Overt Act No. 46: On or about August 9, 2018, defendant DUKE-

 

COHAN, through a public posting using the Twitter handle
@apophissquadv2: “LOOOL 7 US Marshalls just tried to Raid

@Hacker R_US [defendant VAUGHN] bitch did not have a search warrent!
Come back later N[****]. You aint got SHIT! Feds can’t touch us!”

Overt Act No. 47: On or about August 9, 2018, defendant DUKE-

 

COHAN, assisted by defendant VAUGHN, called San Francisco
International Airport (“SFO”) Operations while United Airlines flight
949 (“UAL 949”) from London Heathrow to SFO was in the air, claiming
to be the father of a passenger on that flight who had communicated

14

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00071-ODW Document1 Filed 02/08/19 Page 15 of 26 Page ID #:15

to him mid-flight that the plane had been hijacked by four men with

weapons and explosives.

Overt Act No. 48: On or about August 9, 2018, defendant DUKE-

 

COHAN, through a public posting using the Twitter handle

@apophissquadv2: “One thing to say! UAL949 Grounded bitch! Don’t

try and raid our members next time! HAHAHAHA.... 4 guys 1 bomb back
of the plane?.... 9/11 remake! ~Wanted & Opticz.”
Overt Act No. 49: On or about August 9, 2018, defendant DUKE-

 

COHAN, assisted by defendant VAUGHN, called San Francisco Police
Department’s Airport Bureau continuing to claim to be the father of a
passenger on UAL 949, adding that the passengers were being forced to
the back of the airplane, and providing his phone number and the
email address opticz@apophissquad.ru as his contact information,
causing the plane to be sent to a quarantined area upon landing in
San Francisco where it remained for hours until security checks could

be conducted.

15

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00071-ODW Document1 Filed 02/08/19 Page 16 of 26 Page ID #:16

COUNT TWO
[18.U.S.C. 88§ 875(c); 2(a)]

On or about April 8 and 9, 2018, defendants TIMOTHY DALTON
VAUGHN, also known as (“aka”) “wantedbyfeds,” aka “Wanted,” aka
“Hacker RUS,” aka “HDGZero,” aka “Xavier Farbel” and GEORGE DUKE-
COHAN, aka “7R1D3N7," aka “Opticz,” aka “P13x13t,"” aka
“DigitalCrimes,” each aiding and abetting the other, with the purpose
of issuing a threat and with knowledge that the communication would
be viewed as a threat, knowingly transmitted in interstate commerce
to school districts in El Segundo, Mission Viejo, Tustin, Garden
Grove, Santa Ana, Redlands, Jurupa Vailey, Riverside, Chino, and
Lompoc, in Los Angeles, Orange, Santa Barbara, and Riverside
Counties, within the Central District of California, the following
communication containing true threats to injure the person of
another:

Hello, you have made a choice to not listen to us. I got

bullied at this school and you did nothing. Now you will

understand the true mean of pain. I am coming into school

with 3 bombs, and a .22 hand gun. If I see any staff or

student I will shoot them and kill them. When I run out of

bullets, I will slit there throats and watch them bleed out

on the floor. If I see any police at the school I will
blowup the bombs.

16

 
10

LL

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00071-ODW Document1 Filed 02/08/19 Page 17 of 26 Page ID #:17

COUNT THREE
[18 U.S.C. §§ 875(c); 2(a)]

On or about April 12 and 13, 2018, defendants TIMOTHY DALTON
VAUGHN, also known as (“aka”) “wantedbyfeds,” aka “Wanted,” aka
“Hacker R_US,” aka “HDGZero,” aka “Xavier Farbel” and GEORGE DUKE-
COHAN, aka “7R1D3N7,”"” aka “Opticz,” aka *“P13x13t,” aka
“DigitalCrimes,” each aiding and abetting the other, with the purpose
of issuing a threat and with knowledge that the communication would
be viewed as a threat, knowingly transmitted in interstate commerce
to school districts in Burbank, El Segundo, La Verne, Anaheim, La
Habra, Huntington Beach, Fullerton, Tustin, Riverside, Fillmore,
Santa Maria, and Lompoc, in hos Angeles, Orange, Santa Barbara, and
Riverside Counties, within the Central District of California, the
following communication containing true threats to injure the person

of another:

Hello, a male student will be sent into your campus as you
start the day, he will look normal but what is in his bag
is a bomb. The explosive that is in the two plastic bottles
is called ANFO it is a very powerful explosive. The point
is that when you put the school on lockdown this student
will set off the bomb, and will kill EVERY student in the
room and maybe the rooms next to it. It has an LDR which is
used to stop bag searchs. It will exploded if any light
hits the sensor. We follow in the foot steps of our two
heros who died in the Columbine High School shooting.
Natural selection is coming and we plan on being the onse
to start it off. We understand that you may want to contact
the FBI or Law enforcement but note, that we have pick 5
schools to do this to, your school could be the one to be
hit or it could be a lucky one and gets to be picked at a
different time. The point is nobody but us will know which
school is to be hit. We also have pressure plated pvc pipes
at the exists with 12 gauge shot guns shells so if anyone
steps on them it will shot through the student. We will
have a sniper watching the exits with concreate with a
ruger 10/22.

17

 
10

11

12

13

14

15

16

17

18

19

20

al

22a

23

24

25

26

27

28

 

 

Case 2:19-cr-00071-ODW Document1 Filed 02/08/19 Page 18 of 26 Page ID #:18

COUNT FOUR
[18 U.S.C. §§ 875(c); 2(a)]

On or about May 7 and 8, 2018, defendants TIMOTHY DALTON VAUGHN,
also known as (“aka”) “wantedbyfeds,” aka “Wanted,” aka
“Hacker R_US,” aka “HDGZero,” aka “Xavier Farbel” and GEORGE DUKE-
COHAN, aka “7R1D3N7," aka “Opticz,” aka “P13x13t,"” aka
“DigitalCrimes,” each aiding and abetting the other, with the purpose
of issuing a threat and with knowledge that the communication would
be viewed as a threat, knowingly transmitted in interstate commerce
to school districts in Beverly Hills, Redondo Beach, Glendora, La
Verne, Mission Viejo, and Thermal, in Los Angeles, Orange, and
Riverside Counties, within the Central District of California, the
following communication containing true threats to injure the person

of another:

I will make this simple. Tuesday 05/08/2018 9:30AM, 3 PVC
pipe bombs placed under school transport will explode. I
will then set off the main pipe bomb hidden in the school.
This is what you get for not listening to me. See you all
in HELL. Or pay us $5,000 USD Via paypal to
cbhrady350@gmail.com. °

18

 
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00071-ODW Document1 Filed 02/08/19 Page 19 of 26 Page ID #:19

COUNT FIVE
[18 U.S.C. 8§ 875(c); 2(a)]

On or about June 26, 2018, defendants TIMOTHY DALTON VAUGHN,
also known as (“aka”) “wantedbyfeds,” aka “Wanted,” aka
“Hacker RUS,” aka “HDGZero,” aka “Xavier Farbel” and GEORGE DUKE-
COHAN, aka “7R1D3N7,"” aka “Optica,” aka “P13x13t,” aka
“DigitalCrimes,” each aiding and abetting the other, with the purpose
of issuing a threat and with knowledge that the communication would
be viewed as a threat, knowingly transmitted in interstate commerce
to school districts in Buena Park and Santa Paula, in Los Angeles and
Ventura Counties, within the Central District of California, the
following communication containing true threats to injure the person
of another:

We are not happy with the way you let these boys and girls

dress and not worship Alah the God. We have planted 2 RPG

heads under 2 school busses and 4 land mines on the sports

field and around the entrance... If you cancel the school

we will not blow it up, if you keep school on and allow

girls to be educated we will blow up the bomb and come in

school every girl in the school including teachers. Any

sign of POLICE we will kill each student one by one. We

have members in the school who are students they have

orders to SHOOT if you try and evacuate the school. Simple.
Follow the rules or be killed. ~APS.

19

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00071-ODW Document1 Filed 02/08/19 Page 20 o0f 26 Page ID #:20

COUNT SIX
[18 U.S.C. §8§ 844(e), 2{a)]

On or about April 8 and 9, 2018, defendants TIMOTHY DALTON
VAUGHN, also known as (“aka”) “wantedbyfeds,” aka “Wanted,” aka
“Hacker R_US,” aka “HDGZero,” aka “Xavier Farbel” and GEORGE DUKE-
COHAN, aka “7R1D3N7," aka “Opticz,” aka “P13x13t,” aka
“DigitalCrimes,” each aiding and abetting the other, by email and
other instrument of commerce, willfully made a threat, and
maliciously conveyed false information knowing the information to be
false, to the school districts in El Segundo, Mission Viejo, Tustin,
Garden Grove, Santa Ana, Redlands, Jurupa Valley, Riverside, Chino,
and Lompoc, in Los Angeles, Orange, Santa Barbara, and Riverside
Counties, within the Central District of California, concerning an
alleged attempt being made, or to be made, to kill, injure, and
intimidate an individual and to damage and destroy property by means
of fire and an explosive, namely:

Hello, you have made a choice to not listen to us. I got

bullied at this school and you did nothing. Now you will

understand the true mean of pain. I am coming into school

with 3 bombs, and a .22 hand gun. If I see any staff or

student I will shoot them and kill them. When I run out of

bullets, I will slit there throats and watch them bleed out

on the floor. If I see any police at the school I will
blowup the bombs.

20

 
10

Li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00071-ODW Document1 Filed 02/08/19 Page 210f 26 Page ID #:21

COUNT SEVEN
[18 U.S.C. §§ 844(e), 2(a)]

On or about April 12 and 13, 2018, defendants TIMOTHY DALTON
VAUGHN, also known as (“aka”) ‘wantedbyfeds,” aka “Wanted,” aka
“Hacker R_US,” aka “HDGZero,” aka “Xavier Farbel” and GEORGE DUKE-
COHAN, aka “7R1D3N7," aka “Opticz,” aka “*P13x13t,” aka
“DigitalCrimes,” each aiding and abetting the other, by email and
other instrument of commerce, willfully made a threat, and
maliciously conveyed false information knowing the information to be
false, to the school districts in Burbank, El Segundo, La Verne,
Anaheim, La Habra, Huntington Beach, Fullerton, Tustin, Riverside,
Fillmore, Santa Maria, and Lompoc, in Los Angeles, Orange, Santa
Barbara, and Riverside Counties, within the Central District of
California, concerning an alleged attempt being made, or to be made,
to kill, injure, and intimidate an individual and to damage and
destroy property by means of fire and an explosive, namely:

Hello, a male student will be sent into your campus as you
start the day, he will look normal but what is in his bag
is a bomb. The explosive that is in the two plastic bottles
is called ANFO it is a very powerful explosive. The point
is that when you put the school on lockdown this student
will set off the bomb, and will kill EVERY student in the
room and maybe the rooms next to it. It has an LDR which is
used to stop bag searchs. It will exploded if any light
hits the sensor. We follow in the foot steps of our two
heros who died in the Columbine High School shooting.
Natural selection is coming and we plan on being the onse
to start it off. We understand that you may want to contact
the FBI or Law enforcement but note, that we have pick 5
schools to do this to, your school could be the one to be
hit or it could be a lucky one and gets to be picked at a
different time. The point is nobody but us will know which
school is to be hit. We also have pressure plated pvc pipes
at the exists with 12 gauge shot guns shells so if anyone
steps on them it will shot through the student. We will
have a sniper watching the exits with concreate with a
ruger 10/22.

al

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00071-ODW Document1 Filed 02/08/19 Page 22 of 26 Page ID #:22

COUNT EIGHT
[18 U.S.C. §8§ 844(e), 2(a)]

On or about May 7 and 8, 2018, defendants TIMOTHY DALTON VAUGHN,
also known as (“aka”) “wantedbyfeds,” aka “Wanted,” aka
“Hacker R_US,” aka “HDGZero,” aka “Xavier Farbel” and GEORGE DUKE-
COHAN, aka “7R1D3N7,"” aka “Optclz,” aka *“P13x13t," aka
“DigitalCrimes,” each aiding and abetting the other, by email and
other instrument of commerce, willfully made a threat, and
maliciously conveyed false information knowing the information to be
false, to the school districts in Beverly Hills, Redondo Beach,
Glendora, La Verne, Mission Viejo, and Thermal, in Los Angeles,
Orange, and Riverside Counties, within the Central District of
California, concerning an alleged attempt being made, or to be made,
to kill, injure, and intimidate an individual and to damage and
destroy property by means of fire and an explosive, namely:

I will make this simple. Tuesday 05/08/2018 9:30AM, 3 PVC

pipe bombs placed under school transport will explode. I

will then set off the main pipe bomb hidden in the school.

This is what you get for not listening to me. See you all

in HELL. Or pay us $5,000 USD Via paypal to
chrady350@gmail.com.

22

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00071-ODW Document1 Filed 02/08/19 Page 23 of 26 Page ID #:23

COUNT NINE
[18 U.S.C. 8§ 844(e), 2(a)]

On or about June 26, 2018, defendants TIMOTHY DALTON VAUGHN,
also known as (“aka”) “wantedbyfeds,” aka “Wanted,” aka
“Hacker RUS,” aka “HDGZero,” aka “Xavier Farbel” and GEORGE DUKE-
COHAN, aka “7R1D3N7,” aka “Optclz,” aka “P13x13t,”"” aka
“DigitalCrimes,” each aiding and abetting the other, by email and
other instrument of commerce, willfully made a threat, and
maliciously conveyed false information knowing the information to be
false, to the school districts in Buena Park and Santa Paula, in Los
Angeles and Ventura Counties, within the Central District of
California, concerning an alleged attempt being made, or to be made,
to kill, injure, and intimidate an individual and to damage and
destroy property by means of fire and an explosive, namely:

We are not happy with the way you let these boys and girls

dress and not worship Alah the God. We have planted 2 RPG

heads under 2 school busses and 4 land mines on the sports

Field and around the entrance... If you cancel the school

we will not blow it up, if you keep school on and allow

girls to be educated we will blow up the bomb and come in

school every girl in the school including teachers. Any

sign of POLICE we will kill each student one by one. We

have members in the school who are students they have

orders to SHOOT if you try and evacuate the school. Simple.
Follow the rules or be killed. ~APS.

23

 
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00071-ODW Document1 Filed 02/08/19 Page 24 of 26 Page ID #:24

COUNT TEN
[18 U.S.C. § 1030(a) (5) (A), (c) (4) (B) (i), (ce) (4) (A) (4) (1) ]

On or about January 14, 2018, in Los Angeles County, within the
Central District of California, and elsewhere, defendant TIMOTHY
DALTON VAUGHN, also known as (“aka”) “wantedbyfeds,” aka “Wanted,”
aka “Hacker R_US,” aka “HDGZero,” aka “Xavier Farbel” (“VAUGHN”)
knowingly caused the transmission of a program, information, code,
and command, and as a result of such conduct, intentionally and
without authorization impaired the integrity and availability of
data, a program, a system, and information on a protected computer,
as that term is defined in Title 18, United States Code, Section
1030(e) (2) (B), that is, the computer servers of Cogeco Peer 1, which
hosted the website hoonigan.com belonging to Hoonigan Industries
(“Hoonigan”), thereby causing a loss to Hoonigan, aggregating at
least $5,000 in value during a one-year period beginning on or about

i

January 14, 2018.

24

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

277

28

 

 

Case 2:19-cr-00071-ODW Document1 Filed 02/08/19 Page 25 of 26 Page ID #:25

COUNT ELEVEN
[18 U.S.C. § 1030(a) (7), (c) (3) (A)]
On or about January 14, 2018, in Los Angeles County, within the
Central District of California, and elsewhere, defendant TIMOTHY
DALTON VAUGHN, also known as (“aka”) “wantedbyfeds,” aka “Wanted,”

aka “Hacker _R_ US,” aka “HDGZero,” aka “Xavier Farbel” (“VAUGHN”),

with intent to extort from any person any money or thing of value,

transmitted in interstate and foreign commerce the following
communication containing a threat to impair the integrity and
availability of data, a program, a system, and information on a
protected computer, as that term is defined in Title 18, United
States Code, Section 1030(e) (2) (B), that is, the computer servers of
Cogeco Peer 1, which hosted the website hoonigan.com belonging to
Hoonigan Industries:

You have 24 hours to pay 1.5 BTC to [the Bitcoin wallet

address ending in Glxg] to stop the attacks on you website.

If you do not pay within the 24 hours the payment to stop

the attacks will be 2 btc. This is not a joke and this is

to be taken seriously. You can Proudly Direct Message me

When you have paid on twitter @Wantedbyfeds

Or When i completely receive the payment i will see it and

stop the attacks. We have the ability to avoid any DDOS

mitigation tactics you might pay to be deployed. We have
dumped your clients database and if u try to avoid paying

//
//
//
//
//
//
//

//
25

 
10

12

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00071-ODW Document1 Filed 02/08/19 Page 26 of 26 Page ID #:26

we will release all your customers information. We have
Emails, Name, address, and full details on the payment
methods and payment details!

A TRUE BILL

/6/

Foreperson

NICOLA T. HANNA
United States Attorney

2

     

PATRICK R. FITZGERALD

Assistant United States Attorney
Chief, National Security Division

RYAN WHITE

Assistant United States Attorney

Chief, Cyber & Intellectual
Property Crimes Section

JENNIE L. WANG

Assistant United States Attorney

Deputy Chief, Cyber & Intellectual
Property Crimes Section

26

 
